Opinion issued August 30, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00443-CV
                            ———————————
                  MANHATTAN | VAUGHN, JVP, Appellant
                                         V.
 JOSEFINA GARCIA, INDIVIDUALLY AND AS HEIR TO THE ESTATE
 OF ANGEL GARCIA (DECEASED); AND ORBELINDA HERRERA, AS
       NEXT FRIEND OF A.G. AND B.G. (MINORS), Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-76550


                          MEMORANDUM OPINION

      Appellant has filed an agreed motion to dismiss the appeal because the parties

have settled their dispute. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Massengale, and Lloyd.




                                        2